Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application discloses the following embodiments:
Embodiment 1 - 1.1-1.7 
Embodiment 2 - 2.1-2.7 
Embodiment 3 - 3.1-3.7 
Embodiment 4 - 4.1-4.7 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  The variation in the surface indicia (numbers versus icons with water droplets) on the square shaped buttons on the upper portion of the remote and the variation in surface indicia and the number of square shaped buttons (single versus two) on the lower portion of the remote are considered obvious variations in view of the prior art cited D214407-002 and DM/100 697).   Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.  Any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.



Replacement Drawings
The following formal matters are noted: Reproductions of Figs. 4.1 and 4.2 are extremely faint and difficult to see.  Applicant is not required to correct the noted formal matters but may wish to do so to place the application in better form.  For further guidance please see MPEP 2909.02, Hague Rule 9 (2). 
Any amended replacement drawing sheet should include all of the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is being amended. The reproduction or reproduction number of an amended drawing should not be labeled as “amended.” If a drawing reproduction is to be canceled, the appropriate reproduction must be removed from the replacement sheet, and where necessary, the remaining reproductions must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.

Specification
The title is objected to because it states multiple controls.  The title must clearly define the article as a single entity, MPEP 1503.01.  Therefore, the title should be amended throughout the application with the exception of the oath/declaration to read: - - Remote control. - - 


Claim Rejection - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by remote control, Reg. number D214407-002 (04-06-2021) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.  
                                                                                                                                                                                                                                                                                                                                           
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway supra.

  
    PNG
    media_image1.png
    317
    674
    media_image1.png
    Greyscale


                    
    PNG
    media_image2.png
    472
    414
    media_image2.png
    Greyscale

                                                                    

Under this standard, the appearance of the remote control, Reg. number D214407-002 is substantially the same as that of the claimed design and thereby it anticipates the claim in the instant application.  
In summary, the claim stands rejected under 35 USC §102.


Claim Rejection - 35 USC § 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over the remote control, Reg. number D214407-002 (04-06-2021) in view of the remote-control DM/100 697 (Pub. Date 04-05-2018)
 Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, the invention is not patentable if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The primary reference has design characteristics which are basically the same as the claimed design.  The remote control of Reg. number D214407-002 has an overall appearance basically the same as the claimed design in that the controller is thin, long, and rectangular shaped with plain sides and the back having a long, elliptical shaped indention. The top surface shows a variety of buttons consisting of two square shaped buttons placed next to each other, arranged in four rows.  Thera are three long, elliptical shaped buttons below the square buttons and square shaped button below.  The buttons are flushed with the top surface of the remote.  The buttons show icons that are very similar.  The claimed design is different from D214407-002 in that the icon on the button next to the fan icon is different and the length of the remote is shorter.   However, these features are considered deminimis in regards to the overall appearance of the claimed design and do not have a significant visual impression to result in a patentable distinction





       
    PNG
    media_image1.png
    317
    674
    media_image1.png
    Greyscale
   
                                  
                           
    PNG
    media_image2.png
    472
    414
    media_image2.png
    Greyscale

                                                         


It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability.  See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961).
It is noted that the claimed design shows minor differences as noted above from the remote control of D214407-002.  However, these features are considered deminimis and do not have a significant visual impression in regards to the overall appearance of the claimed design to result in a patentable distinction.  A deminimis difference cannot patentably distinguish the overall aesthetic appearance of the claimed design over the prior art.  This practice is well documented: From In re Lamb, 48 CCPA 817, 286 F.2d 610, 128 USPQ 539 (1961): 

“In comparing the design of the application with that of the reference it is apparent that there are some minor differences, but clearly not such a variation as to create the impression of a new or different design. The overall appearance is the same ... The fact that some dimensions are changed in a different degree than others is not patentably significant.”
The claim stands rejected for the reasons set forth above.
The references cited, but not applied, are considered cumulative art related to the claimed design.

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notes on Correspondence
If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: selina.sikder@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

 "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please see MPEP 502.03 I (Article 5) for more details.

Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
https://www.uspto.gov/web/forms/sb0080.pdf


When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:

The USPTO transacts business in writing. Applicants may submit replies to Office          actions only by:
	 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-
            guidance-and-resources

Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450

Facsimile to the USPTO's Official Fax Number (571-273-8300)

 Hand-carry to USPTO's Alexandria, Virginia Customer Service Window


For additional information regarding responding to office actions see:
https://www.uspto.gov/patents-maintaining-patent/responding- office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selina Sikder whose telephone number is 571-272-2627.  The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp, can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SELINA SIKDER/
Primary Examiner, Art Unit 2912